 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON GERAY,                                        No. 2:18-CV-2787-KJM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    JENNIFER SHAFER, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for the appointment of counsel

19   (ECF No. 38).

20                   The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the court does not at this time find the required exceptional

 8   circumstances. In his motion, plaintiff cites the following reasons warranting the appointment of

 9   counsel: (1) he is unable to afford counsel; and (2) he is incarcerated. Neither situation is

10   exceptional. To the contrary, both are common to almost all prison inmates. Moreover, plaintiff

11   has exhibited an ability to articulate himself adequately in light of the due process claims alleged,

12   which are neither factually nor legally complex. In particular, the court observes plaintiff’s

13   opposition to defendants’ motion to dismiss was well-organized, well-reasoned, and well-written.

14   See ECF No. 22. Finally, for the reasons outlined in the court’s July 1, 2019, findings and

15   recommendations, in which the court recommends plaintiff’s complaint be dismissed without

16   leave to amend, plaintiff is not likely to succeed on the merits.

17                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

18   appointment of counsel (ECF No. 38) is denied.

19

20   Dated: September 6, 2019
                                                            ____________________________________
21                                                          DENNIS M. COTA
22                                                          UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
